         Case 1:21-cv-00128-MV-KK Document 2 Filed 02/26/21 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO

ANDREW WHITTENBERG,

       Petitioner,

vs.                                                                Case No. 21-cv-128 MV-KK


JOHN T BECKSTEAD,

       Respondent.

                          MEMORANDUM OPINION AND ORDER

       This matter is before the Court on Petitioner Andrew Whittenberg’s Untitled Pro Se Letter

Regarding Attorney Conflicts (Doc. 1) (Letter-Petition). Whittenberg is a pretrial detainee at the

San Juan County Adult Detention Center. His detention relates to an alleged parole violation and

new state charges. In 2015, the state court sentenced Whittenberg to 18.5 years in prison, with

13.5 years suspended. See Doc. 1 at 1. He was paroled in May of 2020 but arrested two months

later for assault, car theft, unlawful possession of a firearm, and tampering with evidence. Id.

The state court set a trial on May 18, 2021 to address the new charges and the alleged parole

violations. Id. In the instant Letter-Petition, Whittenberg alleges that the state court appointed

John Beckstead as defense counsel, even though Beckstead was the prosecuting attorney in

Whittenberg’s 2015 criminal case. See Doc. 1 at 1. Whittenberg contends that Beckstead has a

conflict of interest and is biased against him. Id.

       While these allegations are concerning, it appears that Whittenberg intended to send the

Letter-Petition to the New Mexico Supreme Court (“NMSC”). The Letter-Petition is addressed

to: “Supreme Court, To Whom it May Concern.” See Doc. 1 at 1. The envelope is similarly

addressed to the “New Mexico State Supreme Court.” Id. at 2. Whittenberg’s use of the Federal
             Case 1:21-cv-00128-MV-KK Document 2 Filed 02/26/21 Page 2 of 3



Court’s street address is akin to filing a case in the wrong federal venue. District courts may sua

sponte consider the issue of improper venue when the jurisdictional defects are clear from the face

of the opening pleading. See Trujillo v. Williams, 465 F.3d 1210, 1217 (10th Cir. 2006). The

Court may also transfer a case to any district where venue is proper, in the interest of justice and in

lieu of dismissal. See Johnson v. Christopher, 233 F. App’x 852, 854 (10th Cir. 2007) (“To be

sure, the district court has discretion … to transfer [an inmate’s] case” sua sponte). Relevant

factors when considering a transfer include: “whether the claims would be time barred if filed anew

in the proper forum, whether the claims alleged are likely to have merit, and whether the claims

were filed in good faith….” In re Cline, 531 F.3d 1249, 1251 (10th Cir. 2008). See also

Faulkenburg v. Weir, 350 F. App’x 208, 210 (10th Cir. 2009) (applying the same factors to a venue

transfer).

        Considering these factors, the Court will transfer this matter to the NMSC. There is no

applicable time-bar, and the Letter-Petition raises a good faith, colorable claim that the state court

may need to appoint replacement counsel. The Court also finds that a transfer to the NMSC is the

most efficient way for Whittenberg to raise the issue before his May 2021 trial. Construing the

Letter-Petition as a federal habeas petition under 28 U.S.C. § 2241 is premature, since Whittenberg

has not yet exhausted state remedies. See Montez v. McKinna, 208 F.3d 862, 866 (10th Cir. 2000)

(petitioner must exhaust all available remedies, including presenting the federal claim to the state

supreme court, before obtaining habeas relief under § 2241). In addition to the NMSC transfer,

the Court will direct the Clerk’s Office to send a courtesy copy of the Letter-Petition to the state

district court, for inclusion in that record.

        If the state courts decline to grant relief, Whittenberg may file a § 2241 petition for federal


                                                  2
         Case 1:21-cv-00128-MV-KK Document 2 Filed 02/26/21 Page 3 of 3



habeas relief. The Clerk’s Office will mail Whittenberg a blank § 2241 petition, so that he has it

if such filing becomes necessary.

       IT IS ORDERED that the Clerk’s Office shall TRANSFER Andrew Whittenberg’s

Untitled Pro Se Letter Regarding Attorney Conflicts (Doc. 1) to the New Mexico Supreme Court,

with a COPY to New Mexico’s Eleventh Judicial District Court, County of San Juan, in

Farmington, New Mexico, Case No. D-1116-CR-2020-00758.

       IT IS FURTHER ORDERED that the Clerk’s Office shall MAIL Whittenberg a blank

habeas petition under 28 U.S.C. § 2241.




                                            _________________________________
                                            HONORABLE MARTHA VÁZQUEZ
                                            UNITED STATES DISTRICT JUDGE




                                                3
